Per Curiam.
Following a trial by jury, the defendant was found guilty of burglary, a Class III felony, and was sentenced to a term of imprisonment of 5 to 7 years. He has appealed to this court, assigning as the sole error the alleged excessiveness of his sentence when compared to those of his two codefendants.
The evidence clearly supports the verdict of guilty. As nearly as we can determine from the record, the degree of culpability of the three participants in this offense is equal. The codefendants surrendered to arrest without resistance. The defendant broke away from a civilian volunteer who tried to hold him, and made necessary the forcible restraint by a law enforcement officer.
The codefendants entered pleas of guilty; the defendant protested his innocence at all times. The prior criminal records of all three individuals are quite extensive, are nearly equal, and would support *852sentences at least up to that imposed on the defendant.
The codefendants were each sentenced to terms of imprisonment of from 1 to 3 years. Defendant insists that under all the circumstances he should have received a sentence of no greater severity.
The defendant overlooks the fact that both codefendants entered pleas of guilty and fully admitted their involvement in the crime.
It is proper for the court to grant charge and sentence concessions to defendants who plead guilty when the interest of the public in the effective administration of criminal justice would be served. A.B.A. Standards Relating to Pleas of Guilty, § 1.8, p. 8 (App. Dr., 1968).
State v. Black Bear, 187 Neb. 670, 673-74, 193 N.W.2d 563, 565-66 (1972).
Nevertheless, from our review of the record, we believe that the imparity of sentences in this case amounts to an abuse of discretion on the part of the trial court. The sentence of the district court is modified to one of imprisonment of not less than 3 nor more than 5 years.
Affirmed as modified.